Citation Nr: 1550920	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability of the bilateral legs.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a disability of the lower back.

4. Entitlement to service connection for an acquired psychiatric disorder.

5. Entitlement to service connection for a disability of the bilateral legs.

6. Entitlement to service connection for a disability of the lower back.

7. Entitlement to service connection for residuals of a head injury.

8. Entitlement to service connection for headaches.
9. Entitlement to service connection for a disability of the cervical spine, to include arthritis of the cervical spine, claimed as secondary to an in-service head injury.

10. Entitlement to service connection for essential tremors.

11. Entitlement to service connection for insomnia.

12. Entitlement to service connection for a disability of the bilateral knees.

13. Entitlement to service connection for a disability of the bilateral ankles.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1967.	

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned in July 2015.  A transcript of that hearing is associated with the record.

The issues of entitlement to service connection for an acquired psychiatric disorder, bilateral legs and knees, lower back, essential tremors, insomnia, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 1967, VA denied entitlement to service connection for a nervous condition and for back and leg trouble; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of being notified of that decision.

2. Evidence received since the July 1967 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the Veteran's claims for entitlement to service connection for a nervous condition and disability of the legs and back. 

3. A chronic ankle disability was not incurred in service and arthritis of the bilateral ankles was not manifest within one year of separation.

4. A head injury was not incurred in service and no current residuals of a head injury are otherwise related to service.

5. A chronic cervical spine disability was not incurred in service and arthritis of the cervical spine was not manifest within one year of separation.




CONCLUSIONS OF LAW

1. The July 1967 rating decision denying service connection for a nervous condition and back and leg disabilities is final.  38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.156, 19.118(a), 19.153 (1967).

2. New and material evidence to reopen the claim for service connection for a lower back disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. New and material evidence to reopen the claim for service connection for a disability of the legs has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. New and material evidence to reopen the claim for entitlement to service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The criteria for establishing service connection for a disability of the bilateral ankles have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6. The criteria for establishing service connection for current residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

7. The criteria for establishing service connection for a disability of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159.  
It is noted that reopening the claims for service for an acquired psychiatric disorder, and disabilities of the back and bilateral legs, constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duties to notify or assist is necessary as to these issues.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in May, August, and October 2011 letters of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA likewise fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  In this case, the AOJ obtained all identified VA, Federal, and private post-service treatment records, including records from the Social Security Administration (SSA).  

The records received from SSA included the Veteran's medical records from several physicians in private practice, including Dr. F.B.  In December 2011, the Veteran specifically asked VA to obtain records of his treatment from Dr. F.B.  After making several requests, the AOJ received a response indicating that the physician did not have any of the Veteran's records and that the Veteran was "not our patient."  Because VA received the requested records indirectly from the SSA, the Board finds that no further development is necessary regarding records from Dr. F.B.  With respect to his claim for entitlement to service connection for a bilateral ankle disability, the Veteran was afforded a VA examination in June 2011.  The AOJ did not obtain medical opinions concerning the nature and etiology of the Veteran's claimed head injury residuals or his claimed disability of the cervical spine.  In the sections of this decision which consider those claims specifically, the Board will explain why, with respect to both claims, an examination and opinion was not required under the test of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Having taken these steps, the Board finds that, with respect to the issues decided today, VA complied with its duties to notify and assist the Veteran.

Reopening

In this case, the Veteran seeks service-connected disability compensation for claimed disabilities of the back and legs and also for a claimed psychiatric disorder.   

He filed his initial claim for service connection for a nervous condition and for unspecified disabilities of his back and legs in May 1967.  VA denied all three claims in July 1967.  When he failed to file an appeal of this decision or submit new and material evidence within one year, the denial of all three claims became final.  See 38 U.S.C.A. § 4005 (West 1964); 38 C.F.R. §§ 3.156, 19.118(a), 19.153 (1967).
 
If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the U.S. Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

As of July 1967, there was no medical evidence that the Veteran had a chronic back disability.  Since that time, VA received a letter from the Veteran's treating physician - apparently written in September 1967 but not received by VA until May 1969 - indicating that the Veteran developed an arthritic condition of the lower back.  More recently, VA treatment records dated September and October 2014 describe degenerative disc disease of the back with radiculopathy extending to the left leg.  Because the Veteran has submitted medical evidence of a current back disability which is not cumulative or duplicative of evidence that was available to agency decisionmakers in July 1967, the Veteran's previously denied back claim will be reopened.

The Board will also reopen the Veteran's previously denied claim for an unspecified disability of the legs.  The June 2011 VA joints examination resulted in diagnoses of arthritis of the bilateral knees and ankles.  Knee and ankle arthritis can plausibly be described as disabilities of the legs, and VA liberally interprets a claimant's characterization of his or her disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Board will reopen the previously denied leg claim because no medical evidence of any chronic leg disability was available to VA decisionmakers in July 1967. 

As for the claim for a nervous condition, VA initially denied the claim because the Army physicians who treated him in service diagnosed him with "inadequate personality disorder."  The information available in July 1967 consisted chiefly of service treatment records, which indicate that the Veteran sought treatment for nervousness, shaking and insomnia on many occasions.  According to a consultation report dated May 1967, the Veteran was examined by multiple psychiatrists and a neurologist.  The report concludes that the Veteran suffered from "a severe personality disorder" which made him unfit for military service.  "This ineptness is not a medical disease and therefore he cannot be processed through medical channels for it.  He is the type of person that 'hangs onto' other people and it appears that he is using his dispensary physicians in order to not train.  It is reported to the examiner that he goes to the dispensary every day.  The reason he does this seems clear in that he finds basic training very stressful to him because he is not able to keep up with the other men." 

VA denied service connection for a nervous condition on the grounds that this condition was not considered a disability for which compensation was payable.  Although the decision did not cite a specific statute or provision, the Veteran's claim appears to have been denied pursuant to a regulatory predecessor to 38 C.F.R. § 3.303(c) (2015), which provides that "congenital or developmental defects" including "personality disorder and mental deficiency" are not diseases or injuries for the purposes of determining service connection.

Since July 1967, the AOJ has received records from SSA, which include medical diagnoses of depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  Either of these disorders could be considered disabilities for VA purposes.  See 38 C.F.R. § 4.130 (2015).  As this evidence is new and material to the claim since the July 1967 rating decision, the claim for service connection for an acquired psychiatric disorder must be reopened.

 Service Connection for Bilateral Ankle Arthritis

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

According to a November 1966 treatment note, the Veteran complained of pain in both ankles while on active duty.  To assist him in establishing his claim, the AOJ arranged for the Veteran's ankles to be examined by a physician's assistant in June 2011.  After reviewing x-rays, the examiner diagnosed him with bilateral osteoarthritis of the ankles.  Based on this evidence, the Board finds that the Veteran has satisfied both the in-service injury or event and current disability requirements of his claim.  

After the examination and review of the claims file, the June 2011 VA examiner opined that it is was less likely than not that current arthritis of the Veteran's ankles is related to any in-service disease, injury or event.  In her report, she indicated that, during his military service, medical personnel determined that there was no organic basis for his frequent complaints.  Moreover, there were "no complaints of . . . ankle pain or evidence of [ankle] arthritis between 1967 and 2011."  

The examiner's conclusions are consistent with the service treatment records.  According to his July 1966 examination report, the Veteran's lower extremities were normal when he entered service.  The lower extremities remained normal according to an examination report dated three days before the November 1966 note reflecting complaints of ankle pain.  His lower extremities were also normal at the time of his April 1967 separation examination.  At the time of the separation examination, the Veteran completed a report of medical history, in which he denied having swollen or painful joints.  

The Board has considered the Veteran's hearing testimony and written statements.  He testified that, during his basic training, he performed long marches.  He further testified that he believed that he developed arthritis in his ankles because, during his training, "I sat in a lot of rain, weather, cold and . . . we had to do a lot of . . . crawling in . . . watery conditions."    

The Veteran also submitted statements from friends and family members, some of whom knew him before he joined the Army and after his discharge.  Many of these statements refer generally to problems or complaints of pain in the Veteran's legs and feet.  But none of the statements refer to the ankles specifically.  And none of them describe pain in the feet or ankles during service or within the one-year period after his separation from service.
 
The Board has also considered the medical records from a physician who submitted letters on the Veteran's behalf in May 1969.  These include a possible diagnosis of low back arthritis within the presumptive period, but they do not mention ankle arthritis.  Similarly, various medical evaluations from the SSA in 2006 refer to arthritis of the knees, but do not mention arthritis of the ankles.  

On the issue of whether a causal nexus exists between the Veteran's current ankle arthritis and military service, the Board finds that the opinion of the June 2011 VA examiner is entitled to the most significant probative weight.  That opinion was based on a personal examination of the Veteran and was supported by a reasoned explanation that is consistent with the medical records and other evidence of record.  

As a layperson, the Veteran is competent to testify with respect to relatively simple medical matters within the personal knowledge of an ordinary person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is not competent to give an expert opinion on a matter of medical complexity, such as the probability of a relationship between his complaints of ankle pain in November 1966 and his diagnosis of ankle arthritis more than forty years later. 

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The most probative evidence is against a finding of a nexus between the Veteran's current arthritis of the ankles and any disease, injury, or event in service.  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and his current disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.

Service Connection for Residuals of a Head Injury

In his hearing testimony, the Veteran claimed he was injured when a fellow soldier hit him over the head with a rifle.  In several written statements received since he filed the pending claim in 2011, the Veteran described substantially the same incident.  The most detailed statement explains that "a couple of guys jumped me and beat me with an M-14."  The Veteran also claims he injured his head when he was hit in the head with pugil sticks during basic training.

In a statement dated September 2011, the Veteran claimed that, after his discharge from the Army, he went to see a private physician "for head injury and tremors."  

In 1969, VA received several letters from the same physician identified by the Veteran in his September 2011 written statement.   It is clear from his letters that the physician treated the Veteran for tremors and believed that he had a serious mental illness.  He also opined that the Veteran had an arthritic condition in his lower back.  But the physician's letters say nothing at all about a head injury.  Indeed, according to an April 1969 letter, "all physical findings, as to systems, are [within] normal limits, except the tension and tremors described above."

The Board has also reviewed the Veteran's service treatment records, which do not mention any head injuries.  The Veteran testified that he did not seek treatment after he was hit in the head with a rifle because "I just didn't want to cause [any] trouble so I just . . . kept my mouth shut."  

The Board finds the Veteran's current statements that he incurred a head injury or injuries in service but did not seek treatment for the injuries to be lacking credibility.  It is clear from his service treatment records that the Veteran sought medical care frequently during service.  Indeed, according to a March 1967 mental health consultation report, in which he was diagnosed with a personality disorder, the Veteran "goes to the dispensary every day."  The records also include notes from Army medical personnel commenting on the unusual frequency with which the Veteran came to them with complaints.  Moreover, at the time of his separation from service, the Veteran completed a report of medical history.  In this report, he specifically denied having a history of head injury.  His more recent SSA records include diagnoses of dementia and severe memory problems.  Based on these circumstances, the Board finds that the Veteran's statements on the medical history report are more reliable than his more recent hearing testimony and written statements.  

For these reasons, the preponderance of the evidence supports a finding that the Veteran did not experience an in-service head injury.  According to McLendon, the duty to obtain a medical opinion depends on evidence establishing that a disease, injury or event occurred in service.  McLendon, 20 Vet. App. at 83.  Consistent with the Board's finding that the Veteran did not suffer an in-service head injury, no examination was required in this case.

Again, the Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  With respect to this head injury claim, the preponderance of the most credible evidence supports a finding that a head injury did not occur during service.  Because such an injury is essential to the success of the claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.

Service Connection for a Disability of the Cervical Spine

According to his post-service VA treatment records, the Veteran has a diagnosis of arthritis of the cervical spine with neck and back pain, satisfying the current disability element of his claim for service connection.  

At the hearing, the Veteran attributed his cervical spine arthritis to the incident in which fellow soldiers allegedly hit him in the head with a rifle.  For the reasons explained in the above section, the Board finds that the claimed incident did not occur.  Also of note, service treatment records refect a normal examination of the neck and musculoskeletal system at the time of separation.  

Even if it is unrelated to an in-service head injury, the Veteran's cervical spine arthritis is a chronic disease for which he is eligible for service connection on a presumptive basis if the condition manifested to a degree of 10 percent or more within one year after separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

The only medical evidence of the Veteran's condition during the presumptive period comes from the letters written to VA by his private physician between 1967 and 1969.  It is clear from these letters that the physician examined the Veteran for treatment of his nervous disorder on several occasions in 1967, primarily for his nervous condition and tremors.  In a letter dated September 1967, the physician wrote that the Veteran "has developed an Arthritic condition in the low joints of the back, that is, the lumbo-sacral and sacral-iliac areas."  It is significant that the physician examined the Veteran's back and diagnosed arthritis within the presumptive period, but expressly described his condition as arthritis of the "low joints of the back . . ."  There was no similar diagnosis of cervical spine arthritis during the presumptive period and, indeed, not until many years later.  Again, in his April 1969 letter, the same physician described all the body systems as normal, except for a nervous condition and tremors.  

Although records show a diagnosis of cervical spine arthritis in 2011, the Veteran was examined by multiple physicians during the processing of his claim for SSA benefits and the report of a September 2006 medical examination identifies arthritis in the knees, shoulder and arms, but there is no mention of cervical spine arthritis.  

Although the Veteran is competent to describe his observable symptoms, the Board does not find his testimony concerning the in-service head injury and its alleged effects to be credible, for the reasons mentioned above.  

The Veteran has based his claim for service connection for cervical spine arthritis on the claimed in-service head injury.  He has not identified an alternative in-service disease, injury or event which may be related to his current diagnosis.  Accordingly, the evidence does not "establish" that such an event occurred for the purposes of the McLendon test and the duty to assist did not require VA to obtain a medical opinion on the nature and etiology of the Veteran's current cervical spine disability.   

There is no credible evidence of a nexus between the Veteran's current cervical spine arthritis and any disease, injury, or event in service.  Nor is there any evidence of cervical spine arthritis within the presumptive period.  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and his current disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.












      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder and that claim is reopened.

New and material evidence has been received to reopen a claim for entitlement to service connection for a disability of the bilateral legs and that claim is reopened.

New and material evidence has been received to reopen a claim for entitlement to service connection for a disability of the lower back and that claim is reopened.

Entitlement to service connection for a disability of the bilateral ankles is denied.

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a disability of the cervical spine is denied.


REMAND

The Veteran has not yet been provided with VA examinations as to the claims for service connection for an acquired psychiatric disorder and service connection for essential tremors.  There is some evidence that both disabilities may have existed before the Veteran joined the Army, but no psychiatric or neurological condition was mentioned in the report of his entrance examination.  For example, during a periodic examination in November 1966 the Veteran reported nervousness prior to service and in a December 1966 letter Dr. R.G. indicates he treated the Veteran for nervousness, extremity pain, and insomnia while he was in high school.  Accordingly, both claims must be remanded for examinations and the respective examiners should address whether these disabilities pre-existed served, were caused or aggravated by service, or are unrelated to service.

For similar reasons, the claim of entitlement to service connection for headaches must be remanded for a new medical opinion.  In a September 2011 report, the VA physician's assistant who examined the Veteran in June 2011 opined that it was less likely than not that the Veteran's current headaches were related to the headaches described in his service treatment records.  But the examiner diagnosed the Veteran with a "psychogenic" headache condition and estimated the year 1950 as the date of initial diagnosis.  Thus, it is unclear if the Veteran had a headache condition upon entry into service, and if so, if the condition was aggravated during service.  

With respect to the Veteran's insomnia claim, the AOJ arranged an examination to determine the nature and etiology of his insomnia in June 2011.  The examiner opined that the Veteran's insomnia was unrelated to service because, in a 1966 letter, his private physician reported that he had insomnia as a teenager.  The AOJ obtained an addendum opinion in December 2011 to help decide whether insomnia clearly and unmistakably preexisted service and was not aggravated by service.   

The December 2011 addendum opinion answered this question in the affirmative, i.e., the examiner indicated that the Veteran clearly and unmistakably had insomnia prior to service, and his condition was not aggravated by service.  A written rationale accompanied the opinion, which identified the onset of insomnia as 1951.  The examiner wrote, "There is evidence form the Veteran's private physician who treated him as a teenager that he had multiple complaints, but particularly of insomnia, nervousness and extremity pains.  He goes to bed at 9:30PM and awakens at 7:00AM.  He reports difficulty sleeping because of back pain. . . . His sleep pattern has not changed since he was a youngster."  

When he joined the Army, the Veteran completed a report of medical history in which he denied "frequent trouble sleeping."  He complained of insomnia in December 1966.  Military doctors prescribed Seconal for sleep in January of 1967, without apparent relief.  Indeed, the Veteran complained of insomnia in January, February, March and April of 1967.  In one February 1967 treatment note, a military physician wrote "I doubt if this man has gotten 10 hours of sleep since in [advanced individual training]."  Finally, the Veteran's report of medical history at the time he was discharged from service did indicate that he had frequent trouble sleeping.  The Veteran's insomnia claim must be remanded because this evidence, which seems to suggest that his insomnia worsened in service, was not addressed by the December 2011 addendum opinion.  

Some clarification of the comments in the December 2011 addendum opinion would also be useful.  The examiner's statement that the Veteran goes to bed at 9:40PM and awakens at 7:00AM might be construed to suggest that he does not have insomnia.  But if that were true, it is difficult to understand why the examiner would indicate that insomnia preexisted service and was not aggravated by service.  

As for the Veteran's claim for service connection for a bilateral knee disability, the June 2011 VA examiner opined that he had knee arthritis, but this condition was unrelated to service.  The examiner's report explains her opinion by noting that "There are no complaints of knee pain . . . or evidence of arthritis between 1967 and 2011."  But the medical records obtained from the SSA indicate a diagnosis of knee arthritis no later than 2006.  A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  It is necessary to remand the Veteran's knee claim because, contrary to the examiner's report, there is some evidence that the Veteran had knee arthritis between 1967 and 2011.  Because the Veteran's broader previously denied leg claims have been reopened, a new examination must be arranged to assess the nature and etiology of any disability of the legs or knees.  The new examiner's report should address the probable cause of the Veteran's arthritis of the knees.

Finally, an examination is necessary to decide the Veteran's reopened claim for service connection for a lower back disorder.  An appropriate medical professional should examine the Veteran's spine and provide an opinion as to whether any diagnosed low back disability is related to active service.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records.  Then obtain and associate with the claims file copies of all of the Veteran's VA treatment records since May 2015 and any private medical treatment records specifically identified by the Veteran.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all records and respond to the following:

(a) Is there unequivocal evidence that any psychiatric disorder existed prior to entry into service?  Please specifically identify any such preexisting disorder.

(b) If a psychiatric disorder other than a personality disorder preexisted service, is there unequivocal evidence that the disorder preexisting service did not undergo a permanent increase in severity during service?  The examiner is asked to specifically address the significance of the Veteran's report of nervous trouble at separation.  

(c) What are the most appropriate psychiatric diagnoses at this time?  For each presently diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or higher) that the disorder had its onset in or is otherwise related to service.  

A complete rationale should accompany each opinion provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his essential tremors.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all records and respond to the following:

(a) Is there unequivocal evidence that tremors existed prior to entry into service?  

(b) If the tremors preexisted service, is there unequivocal evidence that the tremors preexisting service did not undergo a permanent increase in severity during service?  The examiner is asked to specifically address the significance of the Veteran's report of nervous trouble at separation.  

(c) What is the most appropriate diagnosis, if any, at this time related to the Veteran's complaints of tremors?  For each presently diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or higher) that the disorder had its onset in or is otherwise related to service.  

A complete rationale should accompany each opinion provided.

4. Obtain an addendum opinion from the VA nurse practitioner who examined the Veteran in June 2011 and provided an addendum opinion on the nature and etiology of the Veteran's headaches in September 2011.  If the June 2011 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified examiner.  The examiner should be provided with the Veteran's updated claims file, including any new information obtained as a result of the development requested above.  If the requested opinion cannot be provided without a new examination, such an examination should be arranged.  

The examiner is requested to review all records and respond to the following:

(a) Is there unequivocal evidence that a headache existed prior to entry into service?  Please specifically identify any such preexisting disorder.

(b) If a headache disorder preexisted service, is there unequivocal evidence that the headache disorder preexisting service did not undergo a permanent increase in severity during service?  The examiner is asked to specifically address the significance of the Veteran's report of frequent or severe headaches at separation.  

(c) What is the most appropriate diagnosis, if any, at this time related to the Veteran's complaints of headaches?  For each presently diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or higher) that the disorder had its onset in or is otherwise related to service.  

A complete rationale should accompany each opinion provided.

5. Obtain an addendum opinion from the physician's assistant who prepared an addendum opinion on the Veteran's claimed insomnia in December 2011.  If the December 2011 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified examiner.  The examiner should be provided with the Veteran's updated claims file, including any new information obtained as a result of the development requested above.  If the requested opinion cannot be provided without a new examination, such an examination should be arranged.  

The examiner is requested to review all records and respond to the following:

(a) Is there unequivocal evidence that insomnia existed prior to entry into service?  Please specifically identify any preexisting disorder resulting in insomnia.

(b) If insomnia preexisted service, is there unequivocal evidence that the insomnia preexisting service did not undergo a permanent increase in severity during service?  The examiner is asked to specifically address the significance of the frequent complaints of insomnia noted in the Veteran's service treatment records between December 1966 and April 1967 and the Veteran's report of frequent trouble sleeping at separation.

(c) What is the most appropriate diagnosis, if any, at this time related to the Veteran's complaints of insomnia?  For each presently diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or higher) that the disorder had its onset in or is otherwise related to service.  In answering this question, the examiner should discuss the statement in the December 2011 addendum opinion indicating that the Veteran goes to bed at 9:30PM and awakens at 7:00AM.  

A complete rationale should accompany each opinion provided.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed disabilities of his legs and knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

After reviewing the records and examining the Veteran, the examiner should identify all diagnosed diseases, injuries or other disabilities of the legs and knees.  The examiner should then opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral knee arthritis or any other diagnosed disability of the Veteran's legs or knees was incurred in service or is otherwise related to any injury, disease or event in service.  With respect to bilateral knee arthritis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that arthritis manifested within one year of the Veteran's separation from service.  In answering this question, the examiner should discuss medical records from the Social Security Administration indicating a diagnosis of knee arthritis in 2006.

A complete rationale should accompany each opinion provided.

7. Scheduled the Veteran for a VA examination to determine the nature and etiology of any lower back disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

After reviewing the records and examining the Veteran, the examiner should describe all diagnosed diseases, injuries or disabilities of the back and spine.  For each diagnosed disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or higher) that the disorder had its onset in service or is otherwise related to any injury, disease or event in service.  If the examiner determines that the Veteran has arthritis of the spine, the examiner should also indicate whether it is at least as likely as not (50 percent probability or higher) that the Veteran's arthritis manifested within one year of the Veteran's separation from service.  The examiner should specifically discuss the 1967 letter from the Veteran's physician indicating the presence of an arthritic condition of the lower back.  

A complete rationale should accompany each opinion provided.

8. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims. If any requested benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


